                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )      No. 1:19-mj-80-CHS
                                              )
KEYON DENZEL HINTON                           )

                               MEMORANDUM AND ORDER

       In accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure and in
accordance with the Bail Reform Act, 18 United States Code § 3142(f), a preliminary examination
and detention hearing were held in the above-styled matter on April 17, 2019. Those present
included:

               (1)     AUSA Scott Winne for the USA.
               (2)     Defendant Keyon Denzel Hinton.
               (3)     Attorney Martin Lester for Defendant Hinton.

                     Detention Hearing and Preliminary Examination Proof

        Prior to giving testimony, all witnesses were properly sworn. ATF Agent Steven Gordy’s
testimony was consistent with the facts outlined in the affidavit attached to the criminal complaint
and related matters. U.S. Probation Officer Emily Knox’s testimony was consistent with the
pretrial services report and related matters. The government presented additional exhibits from its
ongoing investigation and both parties made proffers. Both parties presented their respective
arguments, which were fully considered by the Court.

                                             Findings

      Having heard and considered the testimony during the detention hearing and preliminary
examination, the complaint and affidavit, and the Pretrial Services report, the undersigned finds:

       (1)     There is probable cause to believe that a violation of Title 18 U.S.C.
               § 1512(b), witness intimidation, was committed in the Eastern
               District of Tennessee.

       (2)     There is probable cause to believe Defendant committed the
               aforesaid violation in Finding 1.

       (3)     Proof the Defendant committed the aforesaid offense is strong.
(4)   A separate Order of Detention Pending Trial will be entered with
      respect to Defendant.

                                Conclusions

It is ORDERED:

      (1)    Probable cause exists to hold Defendant to answer the charges
             against him in the District Court.

      (2)    The Government’s motion to detain Defendant without bail is
             GRANTED for the reasons set out in the separate ORDER OF
             DETENTION PENDING TRIAL filed with this order.

      (3)    Pending further hearings in this matter, Defendant shall be held in
             custody by the United States Marshal and produced for future
             hearings.

      (4)    Defendant next appearance shall be before a Magistrate Judge,
             United States Courthouse, 900 Georgia Avenue, Chattanooga,
             Tennessee on April 30, 2019 at 10:00 a.m. [EASTERN].

SO ORDERED.

ENTER.
                                   s/fâátÇ ^A _xx
                                   SUSAN K. LEE
                                   UNITED STATES MAGISTRATE JUDGE




                                      2
